ELECTRONIC RECORD



COA# 04-11-891-CR                              OFFENSE: Capital Murder
          James Garza v. The State of
STYLE: Texas                                   COUNTY:         Bexar

COA DISPOSITION:     AFFIRMED                  TRIAL COURT:    290th District Court


DATE: 10/24/2012                Publish: NO    TCCASE#:        2009CR12648A




                   IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


STYLE:   «Style1» v. «Style2»                       CCA#:

    APfELLA^T?^                     Petition        CCA Disposition: Q *f^ " A?
FOR DISCRETIONARY REVIEW IN CCA IS:                 DATE:
     fefltfe-c/                                     JUDGE:
DATE: ^r/7 2^ 2gV3"                                 SIGNED:                     PC: _
JUDGE: /°CJ Y**arjr -^~- y&/~                       PUBLISH:                    DNP:

                                                                                  MOTION FOR
                                           REHEARING IN CCA IS:

                                           JUDGE: